DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 19 March 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 16 June 2021 has been entered.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 16 June 2021.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Withdrawn Objections and Rejections
The rejection of claims 1 and 3 to 18 under 35 U.S.C. § 103 as being unpatentable over Braman et al. (U.S. Pat. Appl. Pub. No. 2008/0153078).
The provisional rejection of claims 1 and 3 to 18 under the ground of non-statutory obviousness-type double patenting over claims 1 to 20 of co-pending Yu et al. (U.S. Pat. Appl. No. 16/749,462).  The U.S. Patent and Trademark Office accepted the Terminal Disclaimer filed on 23 March 2021.
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as amended are allowable over the prior art.  Amendment and Response to Final Office Action filed on 16 June 2021 at pages 7 to 10.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1 and 5 to 20 are allowed.  Claim 2 was cancelled in the Amendment and Response to Final Office Action filed on 16 June 2021 and claims 3 and 4 were cancelled in the Amendment and Response to Office Action filed on 08 March 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Gautam Prakash/
Primary Examiner, Art Unit 1799